Citation Nr: 1433175	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  14-02 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma



THE ISSUE

Whether a request for waiver of indebtedness of educational benefits in the amounts of $5,571.26 and $1,312.21 was timely received.  




ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from April 2002 to January 2008.  

This matter comes before the Board of Veterans Affairs (Board) on appeal from determinations in July 2013 by the Committee on Waivers and Compromises of the RO in St. Paul, Minnesota, which denied the Veteran's requests for waiver of recovery of overpayments of educational benefits in the amounts of $5,571.26 (Yellow Ribbon) and $1,312.21 (Chapter 33 Supplemental), respectively, on the basis that her waiver request was not timely received.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The issue of entitlement to waiver of recovery educational benefits in the amounts of $5,571.26 and $1,312.21 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The absence of substantive VA documents in the claims file, the defective indebtedness notification letters, and the Veteran's credible assertions that she filed a timely request for a waiver, warrants application of the doctrine of equitable tolling in this case.  

2.  The Veteran's request for waiver of the overpayment of educational benefits in the amounts of $5,571.26 and $1,312.21, was timely received.  



CONCLUSION OF LAW

The Veteran's claim for waiver of recovery of overpayment of VA education benefits in the amounts of $5,571.26 and $1,312.21, was timely filed.  38 U.S.C.A. §§ 5104, 5107, 5302(a), 7105 (West 2002); 38 C.F.R. §§ 1.963(b)(2) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations had been satisfied under the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, in this case, it is the law and not the evidence that is dispositive.  Therefore, VCAA notice is not required.  See Manning v. Principi, 16 Vet. App. 534 (2002) (where the law, and not the underlying facts or development of facts are dispositive in a claim, VCAA can have no effect on the appeal.)  

Given the favorable determination in this decision, the Board finds that any deficiency in complying with VCAA is harmless error.  Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 2006); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Factual Background & Analysis

The Veteran contends that she submitted a request for waiver of overpayment of educational benefits to the VA Debt Management Center in October 2012, and did not hear from VA again until May 2013, when she received notice of her indebtedness and was informed that there was no record of receipt of her request for a waiver of the overpayment.  The Veteran does not dispute the validity of debt, but asserts that she is unable to repay the debt and requests waiver of the overpayments.  

Under the applicable criteria, a request for waiver of an indebtedness under this section shall only be considered:  (1) if it is made within two years following the date of a notice of indebtedness issued on or before March 31, 1983, by the VA to the debtor, or (2) except as otherwise provided herein, if it is made within 180 days following the date of a notice of indebtedness issued on or after April 1, 1983, by the VA to the debtor.  The 180 day period may be extended if the individual requesting waiver demonstrates to the Chairperson of the Committee on Waivers and Compromises that, as a result of an error by either the VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing (including forwarding).  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180 day period be computed from the date of the requester's actual receipt of the notice of indebtedness.  38 C.F.R. § 1.963(b).  See also 38 U.S.C.A. § 5302(a).  

In this case, a notice of overpayment of VA education benefits (for housing) in the amount of $1,422.00, and a notice of overpayment (for tuition and fees) in the amount of $5,571.26 were mailed to the Veteran from the Educational Officer at the Atlanta RO on July 16, 2012, and September 4, 2012, respectively.  The attached enclosures (VA Forms 4107) included information regarding the Veteran's rights to appeal the decisions and indicated that she had one year to appeal.  Significantly, the letters did not include any information concerning the Veteran's right to request waiver of the indebtedness or the time limits for filing any such waiver.  

A review of Virtual VA electronic records showed that additional letters were mailed to the Veteran by VA Debt Management Center, Minnesota on August 18, 2012 and October 6, 2012, advising her of the overpayments.  Hard copies of these letter were also associated with the Veteran's claims file.  The letters indicated that a Notice of Rights and Obligations, which explained the Veteran's rights to request a waiver or a hearing was enclosed with the notification letters.  However, neither the claims file nor the Veteran's electronic records files include copies of the Notice of Rights and Obligations.  

Although not of record, the evidence indicates that an application for waiver of indebtedness was received by the Committee on Waivers and Compromises in June 2013.  (See December 2, 2012 VBA e-mail note).  By letter dated July 5, 2013, the Veteran was notified by VA Debt Management Center, Minnesota that her application for waiver of the overpayment was not received within the requisite 180 days of notification of the indebtedness, and that her request was denied.  Thereafter, the Veteran perfected an appeal as to the timeliness of her waiver request.  

As recently stated by United States Court of Appeals for Veterans Claims (the Court), "for an RO decision to be effective, the RO must provide notice in accordance with section 5104(a)."  Sellers v. Principi, 25 Vet. App. 265, 274 (2012).  Such notice must, among other things, be "provide[d]" to the claimant and the claimant's representative and include "an explanation of the procedure for obtaining review of the decision."  38 U.S.C. § 5104(a).  Id.  

In this case, while the evidence of record indicated that the Veteran was provided with appropriate notice of her Rights and Obligations to request waiver of the overpayments of educational benefits, the evidentiary record as currently constituted does not show that the purported documents were enclosed with the corresponding notification letters.  Without documentation in the record that the Veteran was, in fact, advised of the time limit for filing a request for a waiver of indebtedness, the Board is unable to substantiate that she was properly notified of her procedural rights.  

Furthermore, a review of the Decision on Waiver of Indebtedness, promulgated in July 2013, does not show that any consideration was given to the Veteran's assertion that she submitted a request for waiver in October 2012, after speaking with personnel at the VA Debt Management Center (DMC).  The Veteran reported that she submitted a Financial Status Report, and that she moved to a new address shortly thereafter and did hear anything from VA until May 2013, when she received remittance notices from VA.  The Veteran reported that she submitted another waiver request after learning that her first request had never been received.  

In this regard, the Board notes that not only is the Veteran's reported initial waiver request not in her claims file or Virtual VA file, but neither is her second waiver request, or any copies of the letters from VA to the Veteran that informed her of the outstanding debt.  The absence of relevant documents in the claims file reflects negatively on VA's record keeping system and, at the very least, lends additional weight to the Veteran's assertions that she was vigilant in attempting to resolve the overpayment matter.  

The evidence shows that the Veteran began her educational studies in October 2008, and that except for a brief interruption in the summer of 2010, when she withdrew from classes while going through a divorce and raising two handicapped children (twins), has been compliant with the requirements for receiving educational benefits and promptly contacted VA when any discrepancies arose.  The Board finds nothing in the record to question the Veteran's veracity and finds that she is a reliable historian and a credible witness.  

Equitable tolling, is available where the claimant has actively pursued his/her judicial remedies but has filed a defective pleading during the statutory period, or where a claimant has been induced or tricked by his/her adversary's misconduct into allowing the filing deadline to pass.  Jaquay v. Principi, 304 F.3d 1276, 1282-83 (Fed. Cir. 2002).  In Bailey v. West, 160 F.3d 1360 (Fed. Cir. 1998), the Federal Circuit Court specifically held that equitable tolling in the paternalistic Veterans' benefits context does not require misconduct - such as trickery; however, Bailey does require the appellant to have been "misled by the conduct of his/her adversary into allowing the filing deadline to pass."  Bailey, 160 F.3d at 1365; see also (William) Smith v. West, 13 Vet. App. 525 (2000).  There must be a cause and effect, i.e., the complainant relied to his/her detriment on something that VA did or should have, but did not do.  See Cintron v. West, 13 Vet. App. 251, 257 (1999), citing Bailey, 160 F.3d at 1364.  

Given the facts in this case and the current evidence of record, the Board finds that application of the doctrine of equitable tolling is appropriate.  The notification letters to the Veteran in August, September and October 2012 concerning the overpayment of educational benefits were defective and failed to include essential information necessary to start the 180 day clock to request a waiver of indebtedness.  Accordingly, the Board finds that the Veteran's application for waiver of the overpayment of educational benefits in June 2013, was timely received.  


ORDER

To the extent that a request for waiver of indebtedness of educational benefits in the amounts of $5,571.26 and $1,312.21 was timely received, the Veteran's appeal is granted.  


REMAND

In light of the favorable decision in this case, the Board finds that the appeal must be remanded to the Committee on Waivers and Compromises for consideration of the Veteran's request for a waiver of indebtedness.  

Accordingly, the case is REMANDED for the following action:  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)  

1.  The Veteran's educational file should be returned to the Debt Management Center Committee on Waivers and Compromises for consideration of her request for waiver of indebtedness of educational benefits in the amounts of $5,571.26 and $1,312.21.  A copies of the decisions must be associated with the claims file and provided to the Veteran and her representative.  

2.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a Supplemental Statement of the Case, and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


